UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6533


ROBBIE COLLINS,

                  Plaintiff - Appellant,

          v.

ANTHONY PADULA, Warden; MICHAEL MCCALL, Warden; SERGEANT
KEITH MCBRIDE; LIEUTENANT JASON DAVIS; CLEVLAND DEMARIE; AW
BROOKS; BRUCE OBERMAN; SERGEANT CHARLIE BROWN; MISS DESAI,
Librarian;   HERMAN   FINKLEY;    JAMES   DEAN;   LIEUTENANT
BUTERBAUGH; NURSE MCDONALD; CAPTAIN THOMAS COMMANDER; DOCTOR
PATE, a/k/a John Pate; W. MILLER, Librarian; NURSE STEPHANIE
BROWN; NURSE LINDA ROMAN; NURSE T. HUBBARD, a/k/a Tonya
Hubbard; OFFICER MCCONICO; NURSE NORAH, f/k/a Nurse North,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cv-03112-DCN-BHH)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robbie Collins, Appellant Pro Se.     David Cornwell Holler, LEE
ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina;
Stephen Lynwood Brown, Russell Grainger Hines, YOUNG CLEMENT
RIVERS, LLP, Charleston, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Robbie    Collins   appeals    the    district      court’s    order

accepting the recommendation of the magistrate judge in part and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                           We

have     reviewed       the   record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.    See Collins v. Padula, No. 2:12-cv-03112-DCN-BHH (D.S.C.

Mar. 31, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately    presented        in   the

materials      before    this   court   and   argument     would    not   aid     the

decisional process.

                                                                          AFFIRMED




                                         3